Citation Nr: 1208621	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a sleep disability, including sleep apnea.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left arm scar.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for vertigo, including as secondary to a claimed sinus disorder.

7.  Entitlement to service connection for a body rash, including as due to herbicide exposure.

8.  Entitlement to service connection for an esophagus disorder, including as due to herbicide exposure.

9.  Entitlement to service connection for bilateral foot nail fungus, including as due to herbicide exposure.

10.  Entitlement to service connection for a cervical spine disability.

11.  Entitlement to service connection for a left shoulder disability.

12.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Roanoke, Virginia regional office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's requests to reopen his service connection claims for PTSD and IBS.  This rating decision also denied entitlement to service connection for sleep apnea, hypertension, a left arm scar, a sinus condition, vertigo, a body rash, an esophagus condition, bilateral foot nail fungus, bilateral hearing loss, a cervical spine condition, a left shoulder condition and peripheral neuropathy.

The Veteran testified before the undersigned Acting Veterans Law Judge at a December 2009 RO (Video Conference) hearing.  A copy of that hearing transcript has been associated with the claims file.

This case was previously before the Board in February 2010, wherein it was remanded for additional due process considerations and development.  Subsequently, in April 2011, the Veteran's claim for PTSD was reopened and granted, and the Veteran's claims of entitlement to service connection for hearing loss and tinnitus were also granted; thus, these claims are no longer before the Board.  The case was returned to the Board for appellate consideration.  

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for IBS.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for IBS.  Further development is also required before the Board can adjudicate the Veteran's claim of entitlement to service connection of hypertension.  As such, these claims are being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for IBS

2.  Evidence added to record since the RO's March 2005 rating decision was not previously of record, and is not cumulative and redundant of other evidence previously considered, and when viewed by itself or in the context of the entire record, relates to a fact not previously established that is necessary to substantiate the claim of entitlement to service connection for IBS, and raises a reasonable possibility of substantiating the claim.

3.  The competent medical evidence of record, on balance, does not show a causal relationship between a claimed sleep disorder and service.  

4.  The competent medical evidence of record, on balance, does not show a causal relationship between a claimed left arm scar and service.  

5.  The competent medical evidence of record, on balance, does not show a causal relationship between a claimed sinus disorder and service.  

6.  The competent medical evidence of record, on balance, does not show a causal relationship between claimed vertigo and service, or any disorder incurred therein.

7.  The competent medical evidence of record, on balance, does not show a causal relationship between a claimed body rash and service.  

8.  The competent medical evidence of record, on balance, does not show a causal relationship between a claimed esophageal disorder and service.  

9.  The competent medical evidence of record, on balance, does not show a causal relationship between claimed bilateral toe fungus and service.  

10.  The competent medical evidence of record, on balance, does not show a causal relationship between a claimed cervical spine disorder and service.  

11.  The competent medical evidence of record, on balance, does not show a causal relationship between a claimed left shoulder disorder and service.  

12.  The competent medical evidence of record, on balance, does not show a causal relationship between claimed peripheral neuropathy and service.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the Veteran's claim of entitlement to service connection for IBS is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for IBS.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  A sleep disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

4.  A left arm scar was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2011).

5.  A sinus disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2011).

6.  Vertigo was not incurred in, or aggravated by, active service and is not etiologically related to a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.310 (2011).

7.  A body rash was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.304 (2011).

8.  An esophageal disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.304 (2011).

9.  A bilateral foot nail fungus was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.304 (2011).

10.  A cervical spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

11.  A left shoulder disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

12.  Peripheral neuropathy was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim").  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in June 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter also specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, the letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  Pursuant to the Board's February 2010 remand, the Veteran has been examined by VA in connection with his claims; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

New and Material Evidence

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new and material evidence could reasonably result in substantiation of the claim, if reopened.  As such, evidence is "new" if it has not been previously submitted to agency decision makers and "material" if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for IBS was initially denied by the RO in a March 2005 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

The March 2005 rating decision denied the Veteran's claim of entitlement to service connection for IBS on the basis that there was no evidence that the Veteran had any related complaints or treatment for his bowels during his service.  The rating decision noted that the Veteran had been treated for and diagnosed with IBS after his service, according to VA treatment records, and that there was no evidence that IBS was incurred or aggravated by the Veteran's military service.

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's VA medical records and private medical records, as well as written statements and VA examination reports, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran had IBS or any related complaints, treatment, or diagnoses during or at separation from his military service, and there was no evidence that the Veteran's current IBS was related to his service.   

The evidence of record, submitted by the Veteran during the years since the RO's last final rating decision, refers primarily to the evaluation and treatment, i.e., the current diagnosis and severity, of his current medical diagnoses; according to VA medical records, the Veteran has a history of IBS.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  The Board is mindful of the Veteran's assertions that he is entitled to service connection for IBS as a result of Agent Orange exposure, and has received treatment for IBS since his military service.   

For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, and not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, numerous court cases indicate that lay evidence may be sufficient to establish a diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Given this, and particularly in view of the Court's holding in Shade, the Board finds that the Veteran's lay contentions - not previously of record - represent evidence of in-service bowel complaints and a post-service history of irritable bowel and irritable colon, as well as related complaints, sufficient to reopen the Veteran's previously denied claim.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating his claim for service connection for IBS.

In conclusion, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for IBS, and this claim is reopened.  The Board notes that a final decision will not be made at this time; additional development is necessary and a remand is required.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis and organic neurological disorders, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Secondary Service Connection

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  The Veteran filed his claim in May 2006.   Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Agent Orange

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Type-II Diabetes Mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are also among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  In this regard, the Board notes that none of the disorders claimed in this appeal are listed in 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

Sleep Apnea, Left Arm Scar, Sinus Disability, Cervical Spine, Left Shoulder

The Veteran claims that his sleep apnea, left arm scar, sinus disability, cervical spine disability, and left shoulder disability were caused by the events of his military service.  

The Board points out that the Veteran's service treatment records did not show any complaints of, treatment for, or diagnoses of sleep apnea, left arm scar, sinus disability, cervical spine disability, or a left shoulder disability.  The Board notes that his physical examination was normal at his separation examination, and that his laboratory tests were also normal at that time; he denied experiencing difficulty sleeping, sinusitis, hay fever, nose trouble, bone or joint deformity, and shoulder pain in his contemporaneous Report of Medical History.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Likewise, post-service VA treatment records do not show any evidence of treatment for these disabilities until many years after his military service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  The Veteran did not report any continuity of symptomatology until he filed his claim in 2006; specifically, at the time of his claim, he alleged that these disabilities were related to his service, but at his December 2009 hearing, he alleged that his symptoms had been ongoing since his service (see transcript at p. 6-7).  The Board notes no reference as to continuity of symptomatology at the time of his initial treatment for his cervical spine and shoulder disabilities in 1988, or treatment for his sleep apnea, scar, or sinus disability between his discharge from service in 1968 and his treatment in 2005.  The Board also notes that none of the Veteran's treating providers have found that his current sleep apnea, left arm scar, sinus disability, cervical spine disability, and left shoulder disability are related to service; there is also no evidence that the Veteran associated his disabilities with his service when he sought treatment.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, supra.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, supra (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, he specifically denied all of the claimed disorders at separation from service, except for a left arm scar.  He did not seek treatment for or claim these disorders for several decades after service.  His lay contentions are thus of very minimal, if any, probative value.  See Maxson v. Gober, supra.

Moreover, the July 2010 VA examination report reflects the conclusion that the Veteran's current sleep apnea, left arm scar, sinus disability, cervical spine disability, and left shoulder disability were less likely than not due to service.  The examiner who rendered the diagnoses and findings based these conclusions on a claims file review and an interview with the Veteran.  Significantly, these opinions are supported by a complete rationale, insofar as the examiner noted the absence of complaints or treatment for these disorders in service or for many years thereafter.  In short, the examiner's conclusions are fully consistent with the record as a whole and are of markedly greater probative value than the Veteran's lay contentions.

In summary, the preponderance against the evidence is against the claims, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here.

Vertigo

Initially, as the Board has found that service connection is not warranted for a sinus condition, there remains no further basis for consideration of this claim under 38 C.F.R. § 3.310, as secondary to a sinus disorder.

The Veteran's service treatment records do not show that the Veteran complained of or was treated for vertigo during his military service, or had chronic symptoms of vertigo during service.  The Board points out that a physical examination of the Veteran's neurological system and ears was normal at separation, and the Veteran's Report of Medical History at separation indicates that the Veteran denied experiencing dizziness.  Likewise, the Board points out that the Veteran did not make any complaints specifically related to vertigo at his service examinations.  

Additionally, the weight of the evidence demonstrates no continuance of symptomatology during the years following the Veteran's discharge from service.  The Veteran asserts that his vertigo began during his service, or in the alternative, as a result of his service; however, the first evidence of vertigo is shown in private treatment records dated August 2009 from Danville Regional Medical Center, related to the Veteran's post-operative mental status.  Accordingly, the Board cannot conclude that vertigo is shown to have begun during service, in light of the absence of medical evidence linking his vertigo to his service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  

Furthermore, the July 2010 VA examination report is of significant probative weight because the opinion was based on a review of the entire record, the history of the Veteran, and a full examination, and the opinion was supported with a rationale.  The VA examination report reflects the examiner's opinion that the Veteran does not have vertigo related to active service.  At the examination, the Veteran denied having vertigo in service and reported that he did not seek treatment until the 1980s; the examination did not show any evidence of vertigo, and the examiner noted that the Veteran did not describe any symptoms of vertigo .  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

As such, the Board does not find persuasive lay evidence of vertigo, so as to find continuity of symptomatology since his service.  See Buchanan v. Nicholson, supra.  As noted above, the only evidence of treatment for vertigo was following the Veteran's surgery in August.  The absence of complaints or treatment during service, in combination with the Veteran's denial of symptoms at discharge and again at his July 2010 VA examination, contradicts his contention that his vertigo had onset during service and has been continuous since then.  In addition, the Board observes that he did not file a claim for service connection until 2006.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  

In short, the Veteran's lay contentions constitute the only evidence in support of his claim, and these contentions are outweighed by the medical evidence of record.  As there is a preponderance of evidence against the claim for service connection for vertigo, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Body Rash, Esophageal Disorder, Nail Fungus, Peripheral Neuropathy

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a body rash, an esophageal disorder, nail fungus, and peripheral neuropathy.  

The Veteran's service treatment records do not show any evidence of treatment for or a diagnosis of a body rash, an esophageal disorder, nail fungus, and peripheral neuropathy.  Although the Veteran asserts that his body rash, esophageal disorder, nail fungus, and peripheral neuropathy are related to his service, including Agent Orange exposure, the Veteran's service treatment records do not show treatment for any related complaints, and the Veteran's separation examination was normal; the Veteran's Report of Medical History at separation indicates that the Veteran denied experiencing any skin diseases, indigestion, stomach or intestinal troubles, neuritis or paralysis.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... .").  Accordingly, the Board cannot conclude that his claimed disabilities are shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology).

The Veteran, at his hearing in December 2009, did not assert that his claimed disabilities were continuous since service, but that they were the result of his Agent Orange exposure; however, the first post-service documentation of a body rash, an esophageal disorder, nail fungus, and peripheral neuropathy was not until many years after his service, and the Veteran did not relate these disabilities to his service at that time.  Treatment records first show complaints of gastritis in 1988 and nerve tingling due to arthritis in 1988.  Despite the Veteran's assertions that his disabilities did not have onset during his service, the Veteran reported at his VA examination July 2010 that his rash began in 1968 and his nail fungus began in 1975; however, there is no evidence of record documenting a history of or treatment for these disabilities.  The Board also notes that the Veteran did not relate his symptoms to his military service until after he filed his claims of entitlement to service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

More significantly, a body rash, an esophageal disorder, nail fungus, and peripheral neuropathy are not diseases for which would be entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Additionally, at the July 2010 VA examination, the VA examiner found that the Veteran did not have a body rash, nail fungus, or peripheral neuropathy.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  The VA examiner also noted that the Veteran's esophageal complaints did not have an onset until the 1980s, and the Veteran's esophageal disorder, diagnosed as Barrett's esophagus, is not a disability is associated with Agent Orange exposure; the VA examiner further concluded that the Veteran's esophageal disorder was the result of chronic inflammation of the esophagus, unrelated to his military service.   See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  With regard to all disorders, the examiner cited to the absence of treatment for the claimed disabilities in service or soon thereafter as evidence supporting the conclusion that the disorders were not etiologically related to service.

The Board has considered the Veteran's lay testimony and statements, but notes that the Veteran, as a layperson, is not capable of opining on matters requiring medical knowledge, such as diagnosis or etiology.  This is certainly the case when a Veteran does not contend that a disability has been continuous since service but instead was first manifest at some time after service but is etiologically related to service.  A medical opinion predicated on a basis other than continuously observed symptoms is the province of trained medical professions, as opposed to a lay observer.  Thus, the Veteran's opinion is not competent and has no probative value.  See 38 C.F.R. § 3.159(a)(2).

Overall, the preponderance of the evidence is against the Veteran's claims for service connection, and these claims must be denied.  See 38 U.S.C.A. § 5107(b).
ORDER

New and material evidence has been received to reopen the claim for service connection for IBS; to this extent only, the appeal is granted.

The claim of entitlement to service connection for a sleep disability is denied.  

The claim of entitlement to service connection for a left arm scar is denied. 

The claim of entitlement to service connection for a sinus disorder is denied.

The claim of entitlement to service connection for vertigo, including as due to a claimed sinus disorder, is denied. 

The claim of entitlement to service connection for a body rash is denied.

The claim of entitlement to service connection for an esophageal disorder is denied.

The claim of entitlement to service connection for a bilateral foot nail fungus is denied.

The claim of entitlement to service connection for a cervical spine disability is denied.

The claim of entitlement to service connection for a left shoulder disability is denied.

The claim of entitlement to service connection for peripheral neuropathy is denied.






REMAND

As to the claim of entitlement to service connection for hypertension, to include as secondary to PTSD, the Board finds that additional notification and medical clarification is required.  Although the Veteran was furnished with a duty to assist and notify letter in June 2006 regarding his claim of entitlement to hypertension, to include as secondary to PTSD, he has never been furnished with 38 C.F.R. § 3.159(b) notice addressing the type of evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310.  Corrective notice in this regard is thus needed.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim). 

Additionally, the claims file contains a July 2010 VA general medical examination report, wherein the VA examiner found that the Veteran had hypertension, but that it was not the result of the Veteran's service or presumptive exposure to Agent Orange.  However, the VA examiner did not address whether the service-connected PTSD caused or aggravated his hypertension.  The Board also questions the adequacy of the opinion included in the July 2010 VA examination report.  The examiner noted that, given the Veteran's late onset (in the 1990s) of hypertension, it was to be expected that he would develop hypertension with advancing age, as is common in the general population.  

The Board also notes that the Veteran has not yet been provided with a VA examination which addresses whether he has IBS which is related to his military service, including his presumptive Agent Orange exposure during his service.  In this regard, the Board notes that the Veteran asserts that he has IBS as a result of his Agent Orange exposures in service and that VA treatment records show a history of irritable colon.   See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining
the provisions of 38 C.F.R. § 3.310 and the type of evidence needed to substantiate a claim for service connection for hypertension as secondary to his service-connected PTSD.  He should be afforded a reasonable period of time in which to respond.

2.  The RO should schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed  hypertension and IBS.  The examiner must review the claims file and conduct all necessary testing.  The requested determination should also take into consideration the Veteran's reported medical history.  For both disorders, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is etiologically related to service.  For hypertension, the examiner must provide an opinion as to whether it is at least as likely as not the result of, or permanently worsened by, the service-connected PTSD.  The medical basis of the examiner's opinions must be supported by a complete rationale.   

3.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


